 1

 2
                                UNITED STATES DISTRICT COURT
 3                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 4
          UNITED STATES OF AMERICA,
 5
                                     Plaintiff,
 6                                                            CR18-16 TSZ
                  v.
 7                                                            MINUTE ORDER
          CLYDE McKNIGHT,
 8
                                     Defendant.
 9
        The following Minute Order is made by direction of the Court, the Honorable
10 Thomas S. Zilly, United States District Judge:

11         (1)     Having reviewed the motion for leave to withdraw, docket no. 404, filed by
     defendant’s attorney, Gilbert H. Levy, the Court DIRECTS as follows:
12
                   (a)    On or before noon on February 5, 2020, Mr. Levy shall file a
13          declaration under seal setting forth in detail the reasons for seeking leave to
            withdraw; such declaration shall specify whether the motion for leave to withdraw
14          is being made at defendant’s direction or otherwise, and shall indicate whether
            Emily Beschen is also seeking leave to withdraw as counsel of record; such
15          declaration shall be served on defendant and proof of service of such declaration
            and the motion for leave to withdraw shall be filed by 8:00 a.m. on February 6,
16          2020;

17                 (b)  A hearing is tentatively SET for Thursday, February 6, 2020, at
            1:30 p.m. The Court will either strike or confirm the hearing date and time after
18          reviewing Mr. Levy’s declaration.

            (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
19
     record.
20          Dated this 31st day of January, 2020.
21                                                        William M. McCool
                                                          Clerk
22
                                                          s/Karen Dews
23                                                        Deputy Clerk
     MINUTE ORDER - 1
